United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2140
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Gerardo Gurrola,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 5, 2007
                                Filed: November 8, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Gerardo Gurrola appeals the 108-month prison sentence the district court1
imposed after he pleaded guilty to conspiring to distribute and possess with intent to
distribute methamphetamine. Gurrola argues that his sentence is unlawful because it
is contrary to 18 U.S.C. § 3553(a)(6) and the directions of United States v. Booker,
543 U.S. 220 (2005). The government urges that the appeal waiver in Gurrola’s plea
agreement calls for dismissal of the appeal.



      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
       We will enforce an appeal waiver where both the plea agreement and the appeal
waiver were entered into knowingly and voluntarily, the appeal falls within the scope
of the waiver, and no miscarriage of justice would result. See United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). We conclude that Gurrola knowingly
and voluntarily entered into his plea agreement and appeal waive. The appeal falls
within the scope of the broad appeal waiver, which provided that Gurrola waived all
rights to appeal his sentence unless it exceeded 188 months. Cf. United States v.
Reeves 410 F.3d 1031, 1034-35 (8th Cir. 2005) (broad appeal waiver includes issues
arising from Booker). And enforcing the waiver would not result in a miscarriage of
justice. See Andis, 333 F.3d at 891-92 (sentence within statutory range is not illegal
sentence). We therefore enforce the appeal waiver and dismiss the appeal.
                        ______________________________




                                         -2-